IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Hubert Jackson,                             :
                         Petitioner         :
                                            :
      v.                                    :
                                            :
Kathleen G. Kane, PA Attorney General,      :
                       Respondent           :     No. 487 M.D. 2014


PER CURIAM
                                      ORDER


            NOW, January 20, 2016, having considered petitioner’s application for

reargument en banc and respondent’s response thereto, the application is denied.